Application by the ap*615pellant for a writ of error corana nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 25, 1996 (see People v Bekka, 233 AD2d 519 [1996], affd, 91 NY2d 280 [1998]), affirming a judgment of the Supreme Court, Kings County, rendered July 6, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Santucci, Krausman and Luciano, JJ., concur.